Name: Commission Regulation (EEC) No 2895/85 of 17 October 1985 amending Regulation (EEC) No 1343/85 fixing the monetary compensatory amounts, as regards the non-application of these amounts to casein and caseinates added to certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/ 12 18 . 10 . 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2895/85 of 17 October 1985 amending Regulation (EEC) No 1343/85 fixing the monetary compensatory amounts, as regards the non-application of these amounts to casein and caseinates added to certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 have been fixed by Commission Regulation (EEC) No 1343/85 (3), as last amended by Regulation (EEC) No 2871 /85 (4) ; Whereas it has emerged that casein and/or caseinates may be added to powdered or concentrated milk or cream ; whereas no compensatory amount is applicable to casein or caseinates ; whereas, for the purposes of calculating the monetary compensatory amount appli ­ cable to the finished product, the part accounted for by added casein and/or caseinates should therefore be excluded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Notes (3), Q, (8) and (9) to Annex I, part 5 of Regulation (EEC) No 1343/85 are amended as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 18 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 106, 12. 5 . 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . (3) OJ No L 138 , 27 . 5 . 1985, p . 2. &lt;) OJ No L 276, 17 . 10 . 1985, p . 1 . 18 . 10 . 85 Official Journal of the European Communities No L 278/13 ANNEX Notes (3) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by '/100 of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 1 00 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to '/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose and/or added casein and/or added caseinates per 100 kg of finished product, and, in particular :  the lactose content of the added whey. f7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 1 00 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to '/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose and/or added casein and/or added caseinates per 100 kg of the product, and, in particular :  the lactose content of the added whey. (8) The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. No L 278/14 Official Journal of the European Communities 18 . 10 . 85 (') In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added, no compensatory amount shall be granted. However, the amounts indicated shall apply if compensatory amounts have to be charged. When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product.